 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID HUNTER,                                     No. 2:18-cv-1751 MCE KJN P
12                       Plaintiff,
13              v.                                      ORDER
14    CAROLYN FETCH, et al.,
15                       Defendants.
16

17          This civil rights action was closed on February19, 2019. (ECF No. 49.) On March 5,

18   2019, the Honorable Morrison C. England denied plaintiff’s request to reinstate this action. (ECF

19   No. 54.)

20          Plaintiff has filed several pleadings since Judge England’s March 5, 2019 order. Plaintiff

21   is advised that documents filed by plaintiff after Judge England’s March 5, 2019 order will be

22   disregarded and no orders will issue in response to future filings.

23   Dated: April 30, 2019

24

25

26
     Hunt1751.ord
27

28
                                                        1
